188 Mich. App. 122 (1991)
469 N.W.2d 2
HINDELANG
v.
R D WERNER COMPANY, INC
Docket No. 121161.
Michigan Court of Appeals.
Decided January 23, 1991.
Approved for publication March 17, 1991, at 9:05 A.M.
Goodman, Lister, Seikaly & Peters, P.C. (by Carole F. Youngblood) (Bendure & Thomas, by Mark R. Bendure and Laura J. Gabel, of Counsel) for Robert L. Hindeland and Paula M. Hindelang.
Plunkett & Cooney, P.C. (by Ernest R. Bazzana, James R. Kohl, and Carolyn Jereck), for R.D. Werner Company, Inc., and A.L. Damman Company (Still, Nemier, Winter & Yockey, P.C., by Donald J. Trybus, of Counsel) for A.L. Damman Company.
*123 Before: GRIFFIN, P.J., and SAWYER and BRENNAN, JJ.
PER CURIAM.
Plaintiffs appeal by leave granted on delayed application from two circuit court orders restricting the scope of discovery in this products-liability action. We reverse.
Plaintiff Robert L. Hindelang was injured when he fell from a ladder manufactured by defendant R.D. Werner Company, Inc., and sold to him by defendant A.L. Damman Company. In substance, plaintiffs' complaint alleges that the ladder was defectively designed, leading to instability during use. Plaintiffs also claim that Werner and Damman failed to warn of the ladder's instability or recommend precautions to compensate for the unstable design.
On appeal, plaintiffs first argue that the trial court abused its discretion by not allowing them to discover test results and previous complaints regarding other ladders having the same or a similar foot design. Specifically, plaintiffs contend that such information is crucial in order to ascertain Werner's knowledge of the ladder's performance and its ability to foresee the dangers posed by the swivel feet. We agree.
The focus of a design-defect case is usually on the quality of the manufacturer's decision; the issue is whether the manufacturer properly weighed the alternatives and evaluated the trade-offs and developed a reasonably safe product. Prentis v Yale Mfg Co, 421 Mich. 670, 687; 365 NW2d 176 (1984). We note the substantial similarity of design of the ladder at issue and defendant's other ladders which were the subject of plaintiffs' discovery requests. Furthermore, Werner engineer Fred Bartnicki testified in his deposition with respect to "slip testing" of Werner ladders as follows:

*124 Q. Has Werner done any slip tests on the D1100 series extension ladders?
A. Yes.

Q. Is that done on all models of D1100 extension ladders?

A. Maybe not all models. A sufficient number to be confident in the performance of the particular shoe or whatever on the other models that aren't tested though.
In light of this testimony, we find the test results involving the other ladders wholly relevant and therefore discoverable pursuant to MCR 2.302(B). To the extent the design and performance of the instant ladder may have been evaluated on the basis of tests conducted on other ladders, plaintiffs were clearly entitled to examine the results. For similar reasons, plaintiffs were also entitled to discover evidence of other complaints or lawsuits involving these other ladders. See Haglund v Van Dorn Co, 169 Mich. App. 524, 529; 426 NW2d 690 (1988).
Plaintiffs next assert that the trial court erred in quashing the depositions of certain Damman employees who were privy to product-safety information disseminated by Werner regarding its ladders. Again, we agree. Such information would be directly relevant to plaintiffs' claim of negligent failure to warn, and it was an abuse of discretion to preclude plaintiffs' discovery.
Reversed.